Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a divisional application of 15/848,743 filed 12/20/2017.

As filed, claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 has been considered by the Examiner.

The information disclosure statement (IDS) submitted on 11/18/2019 has NOT been considered by the Examiner because it is a duplicate of the IDS filed 12/10/2019.

Election/Restrictions
Applicant's election with traverse of Group II – Claims 1-16 in the reply filed on 11/15/2022 is acknowledged.

(a)	Regarding the restriction requirement, the traversal is on the ground(s) that no unreasonable search burden exists because multiple searches would likely yield a limited number of references (if any).  Accordingly, the restriction requirement should be withdrawn.
This is not found persuasive because the Examiner has shown that the inventions of Groups I and II have been shown to be distinct inventions (for details, see previous office action), as required by MPEP § 806.05(f).  Further, one of ordinary skill in the art would recognize the separate inventive effort required by inventors to make and use said inventions. For example, the product and composition claims are of a different statutory subject matter (product) than are the methods of making and use claims (process).  Accordingly, it would be a serious burden on the Examiner to examine both groups due to the fact that different claim constructions are required (as interpreted by persons having ordinary skill in different arts) for each of the Groups, and the fact that different searches are required in order to perform a comprehensive search of the prior art (due to the different classifications).

(b)	Regarding the election of species requirement, the Applicant made their election, which is shown below, with traverse.  The traversal is on the ground(s) that a search for the specific DASM-nanographene structure is likely to overlap with a search for other DASM-nanographene structures claimed.  As such, search for the species would not require a different field of search, would not necessitate search queries tailored to different structures, and thus, would not be a burden for the Examiner.  Accordingly, the election of species should be withdrawn.
	This is not found persuasive because there is a search and/or examination burden for all the possible patentably distinct species encompassed by the elected invention of Group II.  

(c)	Accordingly, the restriction and election of species requirement is still deemed proper and is therefore made FINAL.

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    200
    528
    media_image1.png
    Greyscale
, which is found in pg. 17 of the instant specification. The Examiner finds that the claims, which read on the elected species, are instant claims 1-16.

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.


Because the Markush-type claims (i.e. claims 1 and 10) are determined to be free of prior art, the election of species requirement is hereby withdrawn.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation, “a photo-absorbing composition” in reference to the instantly claimed process. Applicant has not described the claimed genus of "a photo-absorbing composition" in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Brioche, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed "a photo-absorbing composition" encompass any combination that DASM(s) can bond to nanographene depicted in claim 1. Applicants described the following general structures (see below) as examples of “photo-absorbing composition”, which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire combinations that DASM(s) can bond to nanographene to form the “photo-absorbing composition” in claim 1. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the photo-absorbing composition contemplated for use.  As such, the claim lacks adequate written description for the claimed “photo-absorbing composition"  

Regarding claims 2-8, these claims are dependent of claim 1, and they failed to correct the defective issue in claim 1, which rendered these claims improper.


    PNG
    media_image2.png
    104
    393
    media_image2.png
    Greyscale

(paragraph 0006 of the instant specification)

    PNG
    media_image1.png
    200
    528
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    152
    564
    media_image3.png
    Greyscale

(pg. 17 of the instant specification)

    PNG
    media_image4.png
    84
    322
    media_image4.png
    Greyscale
(pg. 18 of the instant specification)


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3 and 12, the claims recite the phrase, “cross-linking two or more portions of the DASM”.  It is unclear to the Examiner whether “two or more portions of the DASM” pertains to the electron donor portion only, the electron acceptor portion only, or both the electron donor and acceptor portion.  With such ambiguity, the metes and bounds of these claims are unclear, which rendered the claims indefinite.

Regarding claim 9, the claim recites “NG” without providing structure, and it is unclear to the Examiner whether “NG” pertains to the nanographene structure depicted in claim 1.  With such ambiguity, the metes and bounds of this claim is unclear, which rendered the claim indefinite.



Claim Objections
Claims 2, 5, 7, 11, 14, and 15 are objected to because of the following informalities:  
Regarding claims 2 and 11, the claims recite the phrase, “to form a brominated polyphenylene-pyrene dione precursor”.
	Such expression can be clarified by reciting -- to form a brominated polyphenylene-pyrene dione precursor of the nanographene structure  --.

	Regarding claims 2 and 11, the claims recites the phrase, “with the brominated polyphenylene-pyrene dione precursor in a Stille coupling reaction”.
	Such expression can be clarified by reciting -- with the brominated polyphenylene-pyrene dione precursor of the nanographene structure in a Stille coupling reaction --.

	Regarding claims 5 and 14, the claims recite the phrase, “forming a network of the DASM and the nanographene structure”.
	Such expression can be clarified by reciting -- forming a polymer network of the DASM and the nanographene structure --.

	Regarding claims 7 and 15, the claims recite the phrase, “condensing the DASM-nanographene precursor and forming”.
	Such expression can be clarified by reciting -- condensing the DASM-nanographene dione precursor and forming --.
Appropriate correction is required.

Allowable Subject Matter
Claim 10 is allowed.

Claims 13 and 16 is objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Conclusion
Claims 1-9 and 12 are rejected.
Claim 10 is allowed.
Claims 2, 5, 7, 11, 13-16 are objected.
Claims 17-20 are withdrawn.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626